66 F.3d 335
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.A.J. MOULE, through his parents, James A. Moule & KathleenA. Moule, husband and wife, Plaintiff-Appellee,v.PARADISE VALLEY UNIFIED SCHOOL DISTRICT NO. 69, a politicalsubdivision of the State of Arizona;  the ParadiseValley Unified School District No. 69Governing Board, Defendants-Appellants.
No. 94-17021.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted July 10, 1995.Decided Sept. 1, 1995.

Before:  HALL, WIGGINS, and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
On the basis of Vernonia School Dist. 47J v. Acton, 115 S.Ct. 2386 (1995), we hold that the drug testing policy at issue in this case does not violate Appellees' rights under the Fourth Amendment of the U.S. Constitution.


3
Appellees also sought relief under Article 2, Section 8 of the Arizona Constitution.  Arizona courts have never interpreted that provision in relation to random drug testing.  Because the parties assumed that the Fourth Amendment analysis would be dispositive, the Arizona constitutional issues were given only cursory treatment in the court below and in the briefs to this court.  In light of the Supreme Court's recent decision in Vernonia, however, Appellees now argue that Article 2, Section 8 should be interpreted more broadly than the Fourth Amendment in the drug testing context.


4
Because this issue was insufficiently briefed before argument, we will not consider it.  Instead, we dismiss the Arizona constitutional claims without prejudice to Appellees' ability to raise them in a separate action, presumably in Arizona court.  This will (if Appellees choose to pursue such an action) give Arizona courts the first opportunity to apply their own Constitution to the issue.


5
We reverse the decision of the district court on the Fourth Amendment issues and terminate the injunction.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3